Citation Nr: 1038750	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to December 
1955. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The 
file was subsequently transferred to the RO in New York, New 
York.  

A September 2010 hearing was scheduled before a Veterans Law 
Judge in Washington, DC.  However, the Veteran failed to report.  
As he has not shown good reason for his absence, his request for 
a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, current 
bilateral hearing loss is related to in-service noise exposure.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants in 
substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. Considering the favorable 
decision to grant entitlement to service connection for bilateral 
hearing loss, any error in the timing or content of VCAA notice 
or assistance is considered moot.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309 (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria. 38 
C.F.R. § 3.385 (2010). For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. Id.

Additionally, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, the Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  He argues that current 
hearing loss is related to in-service noise exposure.  
Specifically, he reported that he was stationed aboard the USS 
RUSH and that he was exposed to artillery fire during maneuvers.  
The Veteran submitted a statement from a fellow sailor, who 
indicated that he served with the Veteran.  He reported that they 
drilled frequently in Guantanamo, Cuba, and the Mediterranean and 
shot at drones pulled by airplanes.  He further indicated that 
the Veteran complained that the noise was hurting his ears.  

Service personnel records confirm that the Veteran served aboard 
the USS RUSH.  His naval rating is listed as seaman apprentice 
and seaman.  The Board acknowledges that service records do not 
specifically indicate that the Veteran was assigned to a gun 
mount or artillery.  Notwithstanding, he served aboard a 
destroyer and his reports of noise exposure appear consistent 
with the overall circumstances of his service.  Thus, in-service 
noise exposure is conceded as consistent with the circumstances 
of his service.  38 U.S.C.A. § 1154(a).  Thus, the question for 
consideration is whether any current hearing loss is related to 
such exposure.

Regarding the medical evidence, service treatment records 
indicate that the Veteran's ears were normal on enlistment 
examination in January 1952.  No hearing impairment was noted on 
whispered and spoken voice testing.  The Veteran was treated for 
left ear external otitis in July 1955.  On separation examination 
in December 1955, his ears were again reported as normal on 
clinical evaluation.  Hearing was 15/15 bilaterally on both 
whispered and spoken voice testing.  

In support of his claim, the Veteran submitted a private 
audiogram dated in October 2000.  The report was not interpreted.  
A history of noise exposure was documented and hearing aids were 
recommended.  

A March 2009 statement from Dr. J.F. indicates that the Veteran 
was under his care and had been complaining of hearing loss.  The 
physician stated that the hearing loss was most likely attributed 
to the years as a gunners mate.  

On VA examination in April 2010, the Veteran reported heavy 
artillery during ship maneuvers.  He denied occupational and 
recreational noise exposure.  Following audiometric examination, 
which demonstrated hearing loss under 38 C.F.R. § 3.385, the 
diagnosis was bilateral high frequency sensorineural hearing 
loss.  The examiner opined that the hearing loss was less likely 
as not (less than 50/50 probability) caused by or a result of 
noise exposure from the 1950's.  In support of this opinion, the 
examiner stated as follows:

Whispered voice testing is insensitive to high 
frequency hearing loss, the type of hearing 
loss most commonly caused by noise exposure, 
and is not reliable evidence of normal hearing 
or hearing impairment.  Although veteran 
scored a 15/15 on the whispered voice screener 
at discharge this is a rudimentary test that 
is known for being insensitive to high 
frequency hearing loss such as this veteran 
exhibits.  Even if the discharge physicals 
failed to detect hearing loss, there is no 
evidence in the record that the veteran 
acknowledged auditory injuries during the 
discharge physical when given the opportunity 
to do so.  However, contribution by his age 
and health status to his current level of 
hearing thresholds cannot be determined.  


Again, the evidence of record shows a current bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

As discussed, the record contains two opinions regarding the 
etiology of current disability.  The private opinion relates 
current hearing loss to in-service noise exposure, whereas the VA 
opinion does not.  

Where there is conflicting medical evidence, the Board may favor 
one medical opinion over another if as long as an adequate 
statement of reasons or bases is provided. See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

In this case, the cause of the Veteran's current bilateral 
hearing loss may never be known with certainty.  However, the 
evidence is deemed to be at least in equipoise here.  Indeed, in 
the negative opinion, the examiner stated that the whispered 
voice testing on separation is not necessarily accurate, which 
actually favors the Veteran's claim.  The examiner stated that 
the Veteran did not raise complaints of hearing loss when given 
the opportunity to do so- however, a report of medical history 
does not appear to have been completed at discharge.  Thus, it is 
not possible to know whether the Veteran did or did not have 
subjective complaints at that time.  For these reasons, the 
negative VA opinion is not deemed to be more probative than the 
favorable conclusions of the private physician.  For these 
reasons, the record is at least in equipoise, and a grant of 
service connection is appropriate here.  In so finding, the 
benefit of the doubt doctrine has been appropriately applied. See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


